Case 4:21-cv-01722 Document 1 Filed on 05/25/21 in TXSD Page 1 of 7




                                                        United States Courts
                                                      Southern District of Texas
                                                               FILED
                                                           May 25, 2021
                                                    Nathan Ochsner, Clerk of Court
Case 4:21-cv-01722 Document 1 Filed on 05/25/21 in TXSD Page 2 of 7
Case 4:21-cv-01722 Document 1 Filed on 05/25/21 in TXSD Page 3 of 7
Case 4:21-cv-01722 Document 1 Filed on 05/25/21 in TXSD Page 4 of 7
Case 4:21-cv-01722 Document 1 Filed on 05/25/21 in TXSD Page 5 of 7
Case 4:21-cv-01722 Document 1 Filed on 05/25/21 in TXSD Page 6 of 7
Case 4:21-cv-01722 Document 1 Filed on 05/25/21 in TXSD Page 7 of 7
